Citation Nr: 1500160	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-30 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression and substance abuse dependence, including as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to March 1972.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied entitlement to service connection for PTSD/psychiatric condition/depression/anxiety.  In a May 2014 decision, the Board granted service connection for PTSD and remanded the remaining claim on appeal for further evidentiary development.


FINDING OF FACT

The Veteran's additional psychiatric disabilities, to include depression and substance abuse dependence, are caused by service-connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disability other than PTSD, to include depression and substance abuse dependence, as secondary to PTSD, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a).  

During a June 2011 VA examination, a VA examiner indicated that the Veteran had depression that was attributable to PTSD, but that was not the same as his PTSD.  The examiner additionally noted that the Veteran had self-medicated by means of substance abuse for many years.  

During an August 2014 VA examination, a VA examiner noted that the Veteran's diagnosed psychiatric disabilities, including depression, were at least as likely as not caused by service-connected PTSD.  The examiner additionally opined that the Veteran's alcohol and cannabis abuse were at least at least as likely as not aggravated beyond the natural progression by service-connected PTSD.  See Allen v. Principi, 237 F.3d 1368 (2001) (compensation is available for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability).  In providing these opinions, the examiner thoroughly noted the Veteran's psychiatric and substance abuse history.  

Review of VA medical records reveals that the Veteran stopped using opioids and alcohol in February 2010, prior to the appellate period, but that he has continued to use cannabis as a form of self-medication.  

The examiners opinions satisfy the final required element for service connection for additional psychiatric disability, to include depression and substance abuse dependence, on a secondary basis to PTSD.  See 38 C.F.R. § 3.310(a).  Accordingly, all doubt with respect to this claim is resolved in favor of the Veteran and the claim is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a psychiatric disability to include depression and substance abuse dependence is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


